UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2016 ACELRX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35068 41-2193603 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 351 Galveston Drive Redwood City, CA 94063 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (650) 216-3500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 2, 2016, AcelRx Pharmaceuticals, Inc., or the Company, conducted a conference call during which members of its senior management team provided a business update and discussed financial results for the quarter ended March 31, 2016 and certain other information. A copy of the transcript of the conference call is attached as Exhibit 99.1 to this Report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Transcript of AcelRx Pharmaceuticals, Inc.First Quarter 2016 Financial Results Conference Call on May 2, 2016, at 4:30 p.m. ET. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 4, 2016 ACELRX PHARMACEUTICALS, INC. By: /s/ Jane Wright-Mitchell Jane Wright-Mitchell Chief Legal Officer INDEX TO EXHIBITS Exhibit Number Description Transcript of AcelRx Pharmaceuticals, Inc.First Quarter 2016 Financial Results Conference Call on May 2, 2016, at 4:30 p.m. ET.
